Citation Nr: 1206855	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-42 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2007 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in September 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the instant claim was previously remanded by the Board in September 2010 for additional development.  However, for the reasons discussed below, the Board finds another remand, with ensuing delay, is unfortunately required.

Following the September 2010 remand, the Veteran was provided a VA examination in November 2010 to address the etiology of any current respiratory disorder.  After reviewing the claims file, the VA examiner opined that it is less likely than not that the Veteran's current asthma is related to active service, as the Veteran did not suffer asthma in service, and asthma is not a consequence of asbestos exposure.  However, the Board initially observes the VA examiner provided no basis for the conclusory statement that asthma is not a consequence of asbestos exposure.  Further, the Board observes that, even if asthma was not diagnosed in service, service connection may be established if competent medical evidence demonstrates that any current asthma is related to active service.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this regard, the Board observes the November 2010 VA examiner did not provide a rationale as to why the Veteran's asthma is not otherwise etiologically related to his active service.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As the November 2010 examination is inadequate for the purposes of determining service connection, another remand is required to provide the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. The entire claims file, including a copy of this REMAND, must be returned to the November 2010 VA examiner (or another qualified medical professional, if the examiner is unavailable) for review.  Following a review of the claims file and the examination findings, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current respiratory disorder is etiologically related to the Veteran's period of active service, to include claimed exposure to asbestos.  A complete rationale must be provided for all opinions offered, including a discussion of the relevant medical data supporting such a finding, in a typed addendum.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based upon the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

